Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 11/24/2021.  Claims 1, 3-4, 6, 8- 10, 12- 13, 16 & 18 have been amended.  Claims 2, 7, 14 & 17 have been canceled and claims 22- 24 have been newly added.  No other claims have been amended, added, or canceled.  Accordingly, claims 1, 3-6, 8-13, 15-16 & 18-24 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-13, 15-16 & 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-13, 15-16 & 18-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following language in the claims below are not clearly understood and as such render the claims indefinite: 
As per Independent claims 1, 6 & 16: they all recite (in the last line) the terms “approximately constant” without clearly defining how approximately constant differs from, just simply, constant (i.e., in other words within what range is position of the drone considered approximately constant). Appropriate correction is necessary.  
As per claims 3-5, 8-13 and 18-24: they all depend from claims 1, 6 and 16 respectively and are therefore rejected for having the same deficiencies as those presented above with respect to claims 1, 6 & 16.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13, 15-16 & 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Adam (DE102014218749 A1) in view of Myslinski (US 9643722 B1) and further in view of Clarke (US 2017/0175363 A1).
As per claim 1 Adam discloses: a method of controlling a material transfer machine and/or a construction machine comprising a crane, comprising:
providing to a machine operator and/or to a machine control an image of a piece of working equipment and/or of an environment of the piece of working equipment, wherein the piece of working equipment comprises a lifting hook (see Adam at least fig. 1-2 “work machine [2], crane and/or excavator, in conjunction with drone [14] with camera [16]”),
wherein the image comprises a camera image and an infrared image detected by a remote control aerial drone comprising at least two imaging sensors (see Adam at least fig. 1-2 “drone [14] with camera [16] sending image to receiving device [22]”),
wherein the at least two imaging sensors comprise a camera for detecting the camera image (see Adam at least fig. 1-2 “drone [14] with camera [16] sending image to receiving device [22]”), and
wherein providing to the  machine operator an image comprises displaying the image on a display unit for the machine operator  (see Adam at least fig. 1-2 “drone [14] with camera [16] sending image to receiving device [22]”). 
Adam discloses the invention as detailed above. 
However, Adam does not appear to explicitly disclose the use of multiple imagine sensors and wherein at least one of the imaging sensors is an infrared imaging sensor for detecting infrared images, and wherein the infrared image comprises one or more hotter portions that represent one or more people and wherein the method further comprises forming the image by superposing, via an image processing module, the camera image with only the one or more hotter portions of the infrared image that represent the one or more people.   
Nevertheless, the use drones being equipped with multiple cameras (i.e., imaging and infrared) and/or different sensors and forming/displaying the camera image by superimposing the images detected by each sensor was well known in the art prior to the effective filing date of the given invention as is evident by the disclosure of Myslinski (see Myslinski at least fig. 19-22 and 25-26 “drone with different detection devices such as regular camera and infra-red camera in order to see an obscured person, transmitting live information collected by the cameras  to viewer/user/operator and content to be displayed to user in split-screen, picture in picture or any other format”).
One of ordinary skill in the art would have been motivated, prior to the effective filling date of the given invention, to combine Myslinki’s multiple sensor equipped drone with those of Adam’s in order to form a more user-friendly, safe, and overall dynamic system (i.e., by allowing for the gathering of information from various sensors to help operate the machine. 
Motivation for combining Adam with Myslinki not only comes from knowledge well known in  the art but also from Myslinki (see at least Abstract & col. 20 lines 6- 63).      
Adam and Myslinki discloses the invention as detailed above, however Adam and Myslinki do not appear to explicitly disclose autonomously and automatically controlling the remote control aerial drone, wherein autonomously controlling the remote control aerial drone comprises inputting a desired position of the remote control aerial drone relative to the material transfer machine, the construction machine, and/or the piece of working equipment, switching from autonomously controlling the remote control aerial drone to automatically controlling the remote control aerial drone when the remote control aerial drone is in the desired position, and wherein automatically controlling the remote control aerial drone comprises a position control apparatus automatically maintaining the desired position such that the remote control aerial drone automatically follows movements of the material transfer 2 of 18Application No.: 16/129,343Attorney Docket No.: LRNZNZ03300 machine, the construction machine, and/or the piece of working equipment to keep the desired position approximately constant.
Nevertheless, Clarke—who is in the same field of endeavor discloses autonomously and automatically controlling the remote control aerial drone, wherein autonomously controlling the remote control aerial drone comprises inputting a desired position of the remote control aerial drone relative to the material transfer machine, the construction machine, and/or the piece of working equipment, switching from autonomously controlling the remote control aerial drone to automatically controlling the remote control aerial drone when the remote control aerial drone is in the desired position, and wherein automatically controlling the remote control aerial drone comprises a position control apparatus automatically maintaining the desired position such that the remote control aerial drone automatically follows movements of the material transfer 2 of 18Application No.: 16/129,343Attorney Docket No.: LRNZNZ03300 machine, the construction machine, and/or the piece of working equipment to keep the desired position approximately constant (see Clarke at least fig. 1-3 & Abstract and ¶ 5-6 & 26-34).
One of ordinary skill in the art would have been to one of ordinary skill in the art, prior to the effective filing date of the given invention, to modify Adam and Myslinki’s work machine and unmanned flying object system with Clarke’s controlled and programed UAV to maintain a constant distance between the UAV and the work machine in order to provide more consistent feedback to the user and provide for an overall more improved user experience (i.e., by maintaining the distance the UAV sends more of a controlled and consistent footage of the working machines performance/work/progress). 
Motivation to combine Clarke with Adam and Myslinki not only comes from knowledge but also from Clarke (see Clarke ¶ 5-6 & 31). 
Adam, Myslinki and Clarke disclose claim 3: wherein a [[the]] position of the remote control aerial drone relative to the material transfer machine, the construction machine, and/or the piece of working equipment is automatically determined continuously or cyclically by a position determination device, and wherein automatically maintaining the desired position is based on a signal of the position determination device (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 4: wherein autonomously controlling the remote control aerial drone comprises inputting  different desired positions of the remote control aerial drone relative to the material transfer machine and/or the construction machine and/or the piece of working equipment, wherein the different desired positions comprise the desired position, and wherein the method further comprises switching from autonomously controlling the remote control aerial drone to automatically controlling the remote control aerial drone after the remote control aerial drone flies to the different desired positions (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 5: further comprising: controlling the at least two imaging sensors relative to a body of the remote control aerial drone and/or relative to a focal length of the at least two imaging sensors based on a material transfer machine position, a construction machine position, and/or a position of the piece of working equipment such that a viewing axis and/or a focus of the at least two imaging sensors automatically follows movements of the piece of working equipment during 3 of 18Application No.: 16/129,343Attorney Docket No.: LRNZNZ03300 position changes of the remote control aerial drone relative to the material transfer machine and/or relative to the construction machine and/or relative to the piece of working equipment (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 6: A material transfer machine and/or a construction machine comprising: a crane comprising a movable piece of working equipment comprising a lifting hook; a photonic mixing device [[PMD]] sensor; a position control apparatus; and an imaging sensor for detecting an image of the movable piece of working equipment and/or of an environment of the moveable piece of working equipment, wherein the image comprises a camera image and an infrared image of the moveable piece of working equipment and/or of the environment of the moveable piece of working equipment; wherein a remote control aerial drone comprises the imaging sensor, and wherein a machine control and/or a machine operator display unit comprise an image receiver for receiving the image from the imaging sensor; wherein the imaging sensor comprises at least two different imaging sensors comprising a camera for detecting the camera image and an infrared sensor for detecting the infrared image, wherein the camera image and the infrared image are superposable by an image processing module to form a common image comprising the camera image and the infrared image, and wherein the common image is displayable on the machine operator display unit and/or transmittable to the machine control; wherein the movable piece of working equipment and the environment of the moveable piece of working equipment are illuminatable with light pulses from the photonic mixing device [[PMD]] sensor, wherein a flight time of the light pulses is measurable by the photonic mixing device [[PMD]] sensor, wherein a distance to the movable piece of working equipment and a distance to the environment of the moveable piece of working equipment are determinable based on the flight time of the light pulses, wherein the distance to the movable piece of working equipment and the distance to the environment of the moveable piece of working equipment are displayable as different 4 of 18Application No.: 16/129,343Attorney Docket No.: LRNZNZ03300 colors of the movable piece of working equipment and the environment of the moveable piece of working equipment, wherein the position control apparatus comprises an autonomous control module and an automatic follow control module, wherein the remote control aerial drone is controllable via the autonomous control module and the automatic follow control module, wherein a desired position of the remote control aerial drone relative to the material transfer machine, the construction machine, and/or the piece of working equipment is inputtable via the autonomous control module, and wherein when the autonomous control module is activated, the desired position is automatically maintained such that the remote control aerial drone automatically follows movements of the material transfer machine, the construction machine, and/or the piece of working equipment to keep the desired position approximately constant (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 8: wherein different desired positions relative to the material transfer machine and/or the construction machine and/or the moveable piece of working equipment are inputtable via the autonomous control module, wherein the different desired positions comprise the desired position, and wherein control of the remote control aerial drone is switchable from the autonomous control module to the automatic follow control module when the remote control aerial drone is in the desired position (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 9: wherein the position control apparatus has a voice recognition device for inputting control commands by voice and/or has a gesture recognition device comprising a camera having a downstream image evaluation device for inputting control commands by gestures (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 10: further comprising a position determination device, wherein the desired position is automatically determinable via the position determination device, and wherein the remote control aerial drone is controllable based on the desired position of the remote control aerial drone automatically determined by the position determination device (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 11: wherein the remote control aerial drone has a GPS unit for an absolute position determination of the remote control aerial drone, and wherein the remote control aerial drone is controllable via the position control apparatus based on absolute position data of the remote control aerial drone and on absolute position data of the material transfer machine and/or the construction machine and/or the moveable piece of working equipment (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 12: wherein the position determination device comprises a signal location apparatus for locating a signal output by the remote control aerial drone, wherein the signal location apparatus comprises: transceivers attached to the material transfer machine and/or the construction machine and spaced apart from one another for communicating with a transceiver on the remote control aerial drone, and an evaluation device for evaluating transmitted signals between the transceivers attached to the material transfer machine and/or the construction machine and the transceiver on the remote control aerial drone with respect to predetermined signal properties comprising a signal time of flight and/or a signal strength of the transmitted signals, and for determining a [[the]] position of the remote control aerial drone from the signal properties (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 13: wherein the imaging sensor further comprises a radar sensor and/or a time of flight sensor (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 15: wherein a 3D image is providable by the imaging sensor; and/or wherein a 3D image is displayable on the machine operator display unit (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 16: A system for controlling a material transfer machine and/or a construction machine comprising: a tower crane comprising a tower, a boom, a trolley, a hoist rope, and a lifting hook, wherein the tower supports the boom, wherein the trolly is travelable along the boom, and wherein the hoist rope runs down from the trolley and is connected to the lifting hook; an aerial drone comprising a first imaging sensor and a second sensor; a position determination apparatus comprising transceivers attached to the tower, the boom, the trolley, and the lifting hook, wherein a position of the aerial drone relative to the material transfer machine and/or the construction machine and/or the lifting hook and/or a piece of working equipment is automatically determinable via the position determination apparatus from signal flight times and/or signal strengths between the transceivers and a transceiver on the aerial drone, wherein movements of the material transfer machine and/or the construction machine and/or the lifting hook and/or the piece of working equipment are automatically followable by the aerial drone based on the position of the aerial drone relative to the material transfer machine and/or the construction machine and/or the lifting hook and/or the piece of working equipment determined by the position determination apparatus, and wherein a viewing axis and a focal length of the first imaging sensor and/or the second imaging sensor relative to a body of the aerial drone are automatically adjustable based on the position of the aerial drone relative to the material transfer machine and/or the construction machine and/or the lifting hook and/or the piece of working equipment determined by the position determination apparatus such that the movements of the material 7 of 18Application No.: 16/129,343Attorney Docket No.: LRNZNZ03300 transfer machine and/or the construction machine and/or the lifting hook and/or the piece of working equipment are automatically followable by the aerial drone; a remote control device for remote control of the aerial drone; and a crane operator display unit for displaying an image comprising a first image superposed with a second image to a crane operator station and/or to a remote control station and/or to a mobile operating unit for controlling the tower crane, wherein the remote control device comprises a position control apparatus having an autonomous control module and an automatic follow control module, wherein the aerial drone is controllable via the autonomous control module and the automatic follow control module, wherein a desired position of the aerial drone relative to the material transfer machine, the construction machine, the lifting hook and/or the piece of working equipment is inputtable via the autonomous control module, and wherein when the autonomous control module is activated, the desired position is automatically maintained such that the aerial drone automatically follows movements of the material transfer machine, the construction machine, the lifting hook and/or the piece of working equipment to keep the desired position approximately constant (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 18: wherein different desired positions of the aerial drone relative to the material transfer machine and/or the construction machine and/or the lifting hook and/or the piece of working equipment are inputtable via the autonomous control module, wherein the different desired positions comprise the desired position, and wherein control of the aerial drone is switchable from the autonomous control module to the automatic follow control module when the aerial drone is in the desired position (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 19: wherein the first imaging sensor comprises a camera and the second imaging sensor comprises an infrared sensor (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 20: wherein the first image is a camera image and the second image is an infrared image (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 21: wherein the first imaging sensor comprises a camera and the second imaging sensor comprises an infrared sensor, and wherein the first image is a camera image and the second image is an infrared image (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 22: wherein the remote control aerial drone further comprises a control interface configured to receive control signals from work machines, wherein a flight control module of the remote control aerial drone is preconfigurable based on a pre-configuration data set read from a configuration library, wherein the pre- configuration data set read from the configuration library is based on a control signal from one of the work machines, and wherein a flying altitude of the remote control aerial drone and/or a focal length of an imaging sensor system is preconfigurable based on the pre- configuration data set read from the configuration library (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 23: wherein the remote control aerial drone further comprises a control interface configured to receive control signals from work machines, wherein a flight control module of the remote control aerial drone is preconfigurable based on a pre-configuration data set read from a configuration library, wherein the pre-configuration data set read from the configuration library is based on a control signal from one of the work machines, and wherein a flying altitude of the remote control aerial drone and/or a focal length of an imaging sensor system is preconfigurable based on the pre-configuration data set read from the configuration library (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Adam, Myslinki and Clarke disclose claim 24: wherein the aerial drone further comprises a control interface configured to receive control signals from work machines, wherein a flight control module of the aerial drone is preconfigurable based on a pre-configuration data set read from a configuration library, wherein the pre-configuration data set read from the configuration library is based on a control signal from one of the work machines, and wherein a flying altitude of the aerial drone and/or the focal length of the first imaging sensor and/or the 9 of 18Application No.: 16/129,343Attorney Docket No.: LRNZNZ03300 second imaging sensor is preconfigurable based on the pre-configuration data set read from the configuration library (see Adam at least fig. 1-2 “drone [14] with camera [16] controlled in dependence upon detected position and/or orientation of work machine and See Myslinki at least fig. 19-22 and 25-26 ”drone controlled autonomously by onboard computer and positioned based on analyzed information” and see Clarke fig. 1-3 & Abstract and ¶5-6).
	Motivation for combing Adam, Myslinki and Clarke, in the instant claim, is the same as that in claim 1 above.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663